Exhibit 10.27

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement"), is made as of January 25, 2019 by
and between Solid Biosciences Inc. (the "Company"), and Jorge A. Quiroz, M.D.
(the "Executive") (together, the "Parties").

 

RECITALS

 

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Medical Officer; and

 

WHEREAS, the Company and the Executive are party to a letter agreement dated
November 17, 2015 (the "Existing Agreement") and desire to amend and restate the
Existing Agreement with the exception of Exhibit A, as amended, attached to the
Existing Agreement (the "Restrictive Covenant Agreement"), which shall not be so
amended or restated and shall remain   in full force and effect; and

 

WHEREAS, the Executive has agreed to continue employment with the Company on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties herein contained, the Parties hereto
agree as follows:

 

1.Agreement.  This Agreement shall be effective as of the date first set forth
above (the  "Effective Date"). Following the Effective Date, the Executive shall
continue to be an employee of the Company until such employment relationship is
terminated in accordance with Section 6 hereof (the "Term of Employment").

 

2.Position. During the Term of Employment, the Executive shall serve as the
Chief Medical Officer of the Company, working out of the Company's office in
Cambridge, Massachusetts, and travelling as reasonably required by the
Executive's job duties.

 

3.Scope of Employment. During the Term  of Employment,  the Executive  shall be
responsible for the performance of those duties consistent with the Executive's
position as Chief Medical Officer. The Executive shall report to the Chief
Executive Officer of the Company and/or the Company's board of directors (the
"Board") and shall  perform  and  discharge faithfully, diligently, and to the
best of the Executive's ability, the Executive's duties and responsibilities
hereunder. The Executive shall devote substantially all of the Executive's
business time, loyalty, attention and efforts to the business and  affairs of
the Company  and  its affiliates.  Membership on boards of directors of up to
two other companies or community, charitable or industry organizations will be
permitted only with the express approval of the Chief Executive Officer,
provided that such activities do not create a conflict of interest or otherwise
interfere with the Executive's performance of the Executive's duties hereunder.
Membership on boards of directors of any other companies or community,
charitable or industry organizations will be permitted only with the express
approval of the Board. The Executive agrees to abide by the rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein that may be adopted :from time to time by the Company.

 

ActiveUS 171347422

--------------------------------------------------------------------------------

 

4.Compensation. As full compensation for all services rendered by the Executive
to the Company and any affiliate thereof, during the Term of Employment, the
Company will provide to the Executive the following:

 

(a)Base Salary. Effective as of January 1, 2019, the Executive shall receive a
base salary at the annualized rate of $412,500.00 (the "Base Salary"). The
Executive's Base Salary shall be paid in equal installments in accordance with
the Company's regularly established payroll procedures. The Executive's Base
Salary will be reviewed from time to time by the Board and is subject to change
in the discretion of the Board.

 

(b)Annual Discretionary Bonus. Effective as of January I, 2019, the Executive
will be eligible to earn an annual performance bonus of up to 40% of the
Executive's Base Salary (the "Target Bonus"), based upon the Board's assessment
of the Executive's performance and the Company's attainment of targeted goals as
set by the Board in its sole discretion. The Board may determine to  provide the
bonus in the form of cash, equity award(s), or a combination  of cash and
equity. Following the close of each calendar year, the Board will determine
whether the Executive has earned a performance bonus, and the amount of any
performance bonus, based on the set criteria. No amount of the annual bonus is
guaranteed, and the Executive must be an employee in good standing on the date
of payment in order to be eligible for any annual bonus, except as specifically
set forth below. The Executive's bonus eligibility will be reviewed from time to
time by the Board and is subject to change in the discretion of the Board.

 

(c)Equity Award. The Executive will be eligible to receive equity awards, if
any, at such times and on such terms and conditions as the Board shall, in its
sole discretion, determine.

 

(d)Paid Time Off The Executive shall receive paid vacation time plus sick time,
consistent with the Company's policies as in effect from time to time. In
addition, the Executive shall receive paid time off for Company holidays which
are set annually and in accordance with Company policy.

 

(e)Benefits. Subject to eligibility requirements and  the
Company's  polices,  the Executive shall have the right, on the same basis as
other employees of the Company, to participate in, and to receive benefits
under, any medical, vision and dental insurance policy maintained by the Company
and the Company shall pay a portion of the cost of the premiums for such
medical, vision and dental insurance that is consistent with the Company's then
current employee benefit policy if the Executive elects to participate in such
plans.

 

(t) Withholdings. All compensation payable to the Executive shall be subject to
applicable taxes and withholdings.

 

5.Expenses. The Executive will be reimbursed for his actual, necessary and
reasonable business expense pursuant to Company policy, subject to the
provisions of Section 3 of Exhibit A attached hereto.

 

6.Employment Termination. This Agreement and the employment of the Executive
shall terminate upon the occurrence of any of the following:

 

(a)Upon the death of the Executive or at the election of the Company due to the
Executive's "Disability". As used in this Agreement, the term "Disability" shall
mean a physical or mental illness or disability that prevents the Executive from
performing the duties of the Executive's position for a period of more than any
three consecutive months or for periods aggregating more than twenty-six weeks
during any twelve-month period. The Company shall determine in good faith and in
its sole discretion whether the Executive is unable to perform the services
provided for herein.

ActiveUS 171347422

--------------------------------------------------------------------------------

 

(b)At the election of the Company, with or without "Cause" (as defined below),
immediately upon written notice by the Company to the Executive. As used in this
Agreement, "Cause" shall mean a finding by the Company's Chief Executive Officer
or the Board that the Executive:

 

 

(i)

performed his duties, in the good faith opinion of the Company's Chief Executive
Officer or the Board, in a grossly negligent or reckless manner or with willful
malfeasance;

 

 

(ii)

exhibited habitual drunkenness or engaged in substance abuse;

 

 

(iii)

committed any material violation of any state or federal law relating to the
workplace environment (including, without limitation, laws relating to sexual
harassment or age, sex or other prohibited discrimination) or any material
violation of any material Company policy;

 

 

(iv)

willfully failed or refused to perform in the usual manner at the usual time
those duties which he regularly and routinely performed in connection with the
business of the Company or such other duties reasonably  related to the capacity
in which the Executive is employed hereunder which may be assigned to the
Executive by the Company's Chief Executive Officer or the Board, which failure
or refusal continues for a period of more than seven (7) days after written
notice thereof has been provided to the Executive by the Company's Chief
Executive Officer or the Board, such notice to set forth in reasonable detail
the nature of such failure or refusal;

 

 

(v)

performed any material action when specifically and reasonably instructed not to
do so by the Company's Chief Executive Officer or the Board;

 

 

(vi)

committed any fraud or used or appropriated for his personal use or benefit any
funds, properties or opportunities of the Company not authorized  by the
Company's Chief Executive Officer or the Board to be so used or appropriated; or

 

 

(vii)

was convicted of, or pled guilty or "no contest" to, any felony or any other
crime related to the Executive's employment or involving moral turpitude.

 

(c)At the election of the Executive, with or without "Good Reason" (as defined
below), immediately upon written notice by the Executive to the Company
(subject, if it is with Good Reason, to the timing provisions set forth in the
definition of Good Reason). As used in this Agreement, "Good Reason" shall mean
(without the Executive's consent):

 

 

(i)

a material diminution in the nature or scope of Executive's duties,
responsibilities, or authority;

 

 

(ii)

a material diminution of the Executive's base compensation;

 

 

(iii)

the Company's requiring Executive to relocate Executive's primary office more
than fifty (50) miles from the Executive's then-current primary office; or

 

 

(iv)

any material breach of this Agreement by the Company not otherwise covered by
this paragraph;

 

provided, however, that in each case, the Company shall have a period of not
less than thirty (30) days to cure any act constituting Good Reason following
Executive's delivery to the Company of written notice within sixty (60) days of
the action or omission constituting Good Reason and that the Executive actually
terminates employment within thirty (30) days following the expiration of the
Company's cure period.

 

ActiveUS 171347422

--------------------------------------------------------------------------------

 

7.Effect of Termination.

 

(a)All Terminations Other Than by the Company Without Cause or by the
Executive  With Good Reason. If the Executive's employment is terminated under
any circumstances other than a Qualifying Termination (as defined below)
(including a voluntary termination by the Executive without Good Reason pursuant
to Section 6(c), a termination by the Company for Cause pursuant to Section 6(b)
or due to the Executive's death or Disability pursuant to Section 6(a)), the
Company's obligations under this Agreement shall immediately  cease and the
Executive shall only be entitled to receive (i) the Base Salary that has accrued
and to which the Executive is entitled as of the effective date of such
termination and to the extent consistent with general Company policy, accrued
but unused paid time off through and including the effective date of such
termination, to be paid in accordance with the Company's established payroll
procedure and applicable law but no later than the next regularly scheduled pay
period, (ii) unreimbursed business expenses for which expenses the Executive has
timely submitted appropriate documentation in accordance with Section 5 hereof,
and (iii) any amounts or benefits to which the Executive is then entitled under
the terms of the benefit plans then-sponsored by the Company in accordance with
their terms (and not accelerated to the extent acceleration does not satisfy
Section 409A of the Internal Revenue Code of 1986, as amended, (the "Code") (the
payments described in this sentence, the "Accrued Obligations").

 

(b)Termination by the Company Without Cause or by the Executive With Good Reason
Prior to or More Than Twelve Months Following a Change in Control. If the
Executive's employment is terminated by the Company without Cause pursuant to
Section 6(b) or by the Executive with Good Reason pursuant to Section 6(c) (in
either case, a "Qualifying Termination") prior to or more than twelve (12)
months following a Change in Control (as defined below), the Executive shall be
entitled to the Accrued Obligations. In addition, and subject to Exhibit A and
the conditions of Section 7(d), the Company shall: (i) continue to pay to the
Executive, in accordance with the Company's regularly established payroll
procedures, the Executive's Base Salary for a period of twelve (12) months and
(ii) provided the Executive is eligible for and timely elects to continue
receiving group medical insurance pursuant to the "COBRA" law, continue to pay
(but in no event longer than twelve (12) months following the Executive's
termination date) the share of the premium for health coverage that is paid by
the Company for active and similarly-situated employees who receive the same
type of coverage, unless the Company's provision of such COBRA payments will
violate the nondiscrimination requirements of applicable law, in which case this
benefit will not apply (collectively, the "Severance Benefits").

 

(c)Termination by the Company Without Cause or by the Executive With Good Reason
Within Twelve Months Following a Change in Control. If a Qualifying Termination
occurs within twelve (12) months following a Change in Control, then the
Executive shall be entitled to the Accrued  Obligations.  In addition, and
subject to Exhibit A and the conditions of Section 7(d), the Company shall: (i)
continue to pay to the Executive, in accordance with the Company's regularly
established payroll procedures, the Executive's Base Salary for a period of
twelve (12) months; (ii) pay to the Executive, in a single lump sum on the
Payment Date (as defined below) an amount equal to 100% of the Executive's
Target Bonus for the year in which termination occurs or the Executive's Target
Bonus immediately prior to the Change in Control, if higher, (iii) provided the
Executive is eligible for and timely elects to continue receiving group medical
insurance pursuant to the "COBRA" law, continue to pay (but in no event longer
than twelve (12) months following the Executive's termination date) the share of
the premium for health coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage, unless the
Company's provision of such COBRA payments will violate the nondiscrimination
requirements of applicable law, in which case this benefit will not apply, and
(iv) provide that the vesting of the Executive's then-unvested equity awards
that vest based solely on the passage of time shall be accelerated, such that
all then unvested time-based equity awards shall vest and become fully
exercisable or non-forfeitable as of the termination date (collectively, the
"Change in Control Severance Benefits").

 

ActiveUS 171347422

--------------------------------------------------------------------------------

 

(d)Severance and Release of Claims Agreement. As a condition of the Executive's
receipt of the Severance Benefits or the Change in Control Severance Benefits,
as applicable, the Executive must execute and deliver to the Company a severance
and release of claims agreement in a form to be provided by the Company (the
"Severance Agreement"), which Severance Agreement must become irrevocable within
60 days following the date of the Executive's termination of employment (or such
shorter period as may be directed by the Company). The Severance Benefits or the
Change in Control Severance Benefits, as applicable, will be paid or commence to
be paid in the first regular payroll beginning after the Severance Agreement
becomes effective, provided that if the foregoing 60 day period (or shorter
period as may be directed by the Company) would end in a calendar year
subsequent to the year in which the Executive's employment ends, the Severance
Benefits or Change in Control Severance Benefits, as applicable, will not be
paid or begin to be paid before the first payroll of the subsequent calendar
year (the date the Severance Benefits or Change in Control Severance Benefits,
as applicable, commence pursuant to this sentence, the "Payment Date").

 

(e)Change in Control Definition. For purposes of this Agreement, "Change in
Control" shall mean the occurrence of any of the following events, provided that
such event or occurrence constitutes a change in the ownership or effective
control of the Company, or a change in the ownership of a substantial portion of
the assets of the Company, as defined in Treasury Regulation §§
1.409A-3(i)(5)(v), (vi) and (vii): (i) the acquisition by an individual, entity
or group (within  the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the "Exchange Act")) (a "Person") of beneficial ownership
of any capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 under the Exchange Act)
fifty percent (50%) or more of either (x) the then-outstanding shares of common
stock of the Company (the "Outstanding Company  Common  Stock") or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company or (2) any acquisition by any entity
pursuant to a Business Combination (as defined below) which complies with
clauses (x) and (y) of subsection (iii) of this definition; or (ii) a change in
the composition of the Board that results in the Continuing Directors (as
defined below) no longer constituting a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term "Continuing Director" means at any date a member of the Board (x)
who was a member of the Board on the Effective Date or (y) who was nominated or
elected subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of  such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (y)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or (iii) the consummation  of a
merger, consolidation, reorganization, recapitalization or share exchange
involving the Company, or a sale or other disposition of all or substantially
all of the assets of the Company (a "Business Combination"), unless, immediately
following such  Business Combination,  each of the following two (2) conditions
is satisfied: (x) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then-outstanding shares of common stock and the combined voting
power of the then-outstanding securities entitled to vote generally in the
election of directors, respectively, of the resulting or acquiring corporation
in such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns the Company or
substantially all of the Company's assets either directly or through one (1) or
more subsidiaries) (such resulting or acquiring corporation is referred to
herein as the "Acquiring Corporation") in substantially the same proportions as
their ownership of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, respectively, immediately prior to such Business Combination
and (y) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, fifty percent (50%) or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or (iv) the
liquidation or dissolution of the Company.

ActiveUS 171347422

--------------------------------------------------------------------------------

 

 

8.Modified Section 280G Cutback. Notwithstanding any other provision of this
Agreement, except as set forth in Section 8(b), in the event that the Company
undergoes a "Change in Ownership or Control" (as defined below), the following
provisions shall apply:

 

(a)The Company shall not be obligated to provide to the Executive any portion of
any "Contingent Compensation Payments" (as defined below) that the Executive
would otherwise be entitled to receive to the extent necessary to eliminate any
"excess parachute payments" (as defined in Section 280G(b)(1) of the Code) for
the Executive. For purposes of this Section 8, the Contingent Compensation
Payments so eliminated shall be referred to as the "Eliminated Payments" and the
aggregate amount (determined  in accordance  with Treasury Regulation Section
1.280G-1, Q/A-30 or any successor provision)  of the Contingent  Compensation
Payments so eliminated shall be referred to as the "Eliminated Amount."

 

(b)Notwithstanding the provisions of Section 8(a), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed  without  regard to this sentence) exceeds (2) 100% of the
aggregate  present  value (determined  in accordance with Treasury Regulation
Section l.280G-l, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without  regard  to this sentence) were paid to
the Executive  (including state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive's "base amount" (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 8(b) shall be referred  to as a
"Section  8(b) Override."  For  purpose of this paragraph, if any federal or
state income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed  by multiplying the amount
of the Eliminated Payment by the maximum  combined  federal and state
income  tax rate provided by law.

 

(c)For purposes of this Section 8 the following terms shall have the following
respective meanings:

 

(i)"Change in Ownership or Control" shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

(ii)"Contingent Compensation Payment" shall mean any payment (or benefit) in the
nature of compensation that is made or made available (under this Agreement or
otherwise) to or for the benefit of a "disqualified individual" (as defined in
Section 280G(c) of the Code) and that is contingent (within the meaning of
Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or Control of the
Company.

 

(d)Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Company) as Contingent Compensation Payments (the "Potential
Payments") shall not be made until the dates provided for in this Section 8(d).
Within thirty (30) days after each date on which the Executive first becomes
entitled to receive (whether or not then due) a Contingent Compensation Payment
relating to such Change in Ownership or Control, the Company shall determine and
notify the Executive (with reasonable detail regarding the basis for its
determinations) (I) which Potential Payments constitute Contingent Compensation
Payments, (2) the Eliminated Amount and (3) whether the Section 8(b) Override is
applicable. Within thirty (30) days after delivery of such notice to the
Executive, the Executive shall deliver a response to the Company (the "Executive
Response") stating either (A) that the Executive agrees with the Company's
determination pursuant to the preceding sentence or (B) that the Executive
disagrees with  such determination, in which case the Executive shall set forth
(x) which Potential Payments should be characterized as Contingent Compensation
Payments, (y) the Eliminated Amount, and (z) whether the Section 8(b) Override
is applicable.  In the event that the Executive fails to deliver an
Executive  Response on or before the required date, the Company's initial
determination shall  be final.  If the Executive states in the Executive
Response

ActiveUS 171347422

--------------------------------------------------------------------------------

 

that the Executive agrees with the Company's determination, the Company shall
make the Potential Payments to the Executive within three (3) business days
following delivery to the Company of the Executive Response (except for any
Potential Payments which are not due to be made until after such date, which
Potential Payments shall be made on the date on which they are due). If the
Executive states in the Executive Response that the Executive disagree with the
Company's determination, then, for a period of sixty (60) days following
delivery of the Executive Response, the Executive and the Company shall use good
faith efforts to resolve such dispute. If such dispute is not resolved within
such 60-day period, such dispute shall be settled exclusively by arbitration in
Cambridge, Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. The Company shall, within
three (3) business days following delivery to the Company of the Executive
Response, make to the Executive those Potential Payments as to which there is no
dispute between the Company and the Executive regarding whether they should be
made (except for any such Potential Payments which are not due to be made until
after such date, which Potential Payments shall be made on the date on which
they are due).  The balance of the Potential Payments shall be made within three
(3) business days following the resolution of such dispute.

 

(e)The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Company by determining the "Contingent Compensation
Payment Ratio" (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term "Contingent Compensation Payment Ratio" shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by the Executive for purposes of Section 4999(a) of
the Code, and the denominator of which is the actual amount to be received by
the Executive in respect of the applicable Contingent Compensation Payment. For
example, in the case of an equity grant that is treated as contingent on the
Change in Ownership or Control because the time at which the payment is made or
the payment vests is accelerated, the denominator shall be determined by
reference to the fair market value of the equity at the acceleration date, and
not in accordance with the methodology for determining the value of accelerated
payments set forth in Treasury Regulation Section 1.280G-1 Q/A-24(b) or (c)).

 

(f)The provisions of this Section 8 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan under which the Executive receives Contingent
Compensation Payments.

 

9.Absence of Restrictions. The Executive represents and warrants that the
Executive  is not bound by any employment contracts, restrictive covenants or
other restrictions that prevent the Executive from entering into employment
with, or carrying out the Executive's responsibilities for, the Company, or
which are in any way inconsistent with any of the terms of this Agreement.

 

ActiveUS 171347422

--------------------------------------------------------------------------------

 

10.Notice. Any notice delivered under this Agreement shall be deemed duly
delivered three (3) business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, one (I) business day after it
is sent for next-business day delivery via a reputable nationwide overnight
courier service, or immediately upon hand delivery, in each case to the address
of the recipient set forth below.

 

To Executive:

 

At the address set forth in the Executive's personnel file To

Company:

Solid Biosciences Inc.

141 Portland Street Fifth

Floor

Cambridge, MA 02139

 

Either Party may change the address to which notices are to be delivered by
giving notice of such change to the other Party in the manner set forth in this
Section 10.

 

11.Applicable Law; Jury Trial Waiver. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (without
reference to the conflict of laws provisions thereof). Any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement
shall be commenced only in a court of the State of Delaware (or, if appropriate,
a federal court located within the State of Delaware), and the Company and the
Executive each consents to the jurisdiction of such a court. The Company and the
Executive each hereby irrevocably waives any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

 

12.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both Parties and their respective successors and assigns, including
any corporation with which or into which the Company may be merged or which  may
succeed to its assets or business; provided, however, that the obligations of
the Executive  are personal  and shall not be assigned by the Executive.

 

13.At-Will Employment. During the Term of Employment, the Executive will
continue to be an at-will employee of the Company, which means that,
notwithstanding any other provision set forth herein, the employment
relationship can be terminated by either Party for any reason, at any time, with
or without prior notice and with or without Cause.

 

14.Acknowledgment. The Executive states and represents that the Executive has
had an opportunity to fully discuss and review the terms of this Agreement with
an attorney. The Executive further states and represents that the Executive has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs the
Executive's name of the Executive's own free act.

 

15.No Oral Modification, Waiver, Cancellation or Discharge. This Agreement may
be amended or modified only by a written instrument executed by both the Company
and the Executive. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

 

16.Captions and Pronouns. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement. Whenever the context may require,
any pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular forms of nouns and pronouns shall
include the plural, and vice versa.

 

ActiveUS 171347422

--------------------------------------------------------------------------------

 

17.Interpretation. The Parties agree that this Agreement will be construed
without regard to any presumption or rule requiring construction or
interpretation against the drafting Party. References in this Agreement to
"include" or "including" should be read as though they said "without limitation"
or equivalent forms. References in this Agreement to the "Board" shall include
any authorized committee thereof.

 

18.Severability. Each provision of this Agreement must be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. Moreover, if a court of competent
jurisdiction determines any of the provisions contained in this Agreement to be
unenforceable because the provision is excessively broad in scope, whether as to
duration, activity, geographic application, subject or otherwise, it will be
construed, by limiting or reducing it to the extent legally permitted, so as to
be enforceable to the extent compatible with then applicable law to achieve the
intent of the Parties.

 

19.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement, provided that, for
the avoidance of doubt, the Restrictive Covenant Agreement is not amended hereby
and remains in full force and effect.

[Signatures on Page Following]

 

ActiveUS 171347422

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

 

SOLID BIOSCIENCES INC.

 

 

 

 

By:

 

/s/ Ilan Ganot

Name:

 

Ilan Ganot

Title:

 

CEO

 

 

EXECUTIVE

 

 

/s/ Jorge Quiroz

Jorge A. Quiroz M.D.

 

 

 

ActiveUS 171347422

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Payments Subject to Section 409A

 

1.Subject to this Exhibit A, any severance payments that may be due under the
Agreement shall begin only upon the date of the Executive's "separation from
service" (determined as set forth below) which occurs on or after the
termination of the Executive's employment. The following rules shall apply with
respect to distribution of the severance payments, if any, to be provided to the
Executive under the Agreement, as applicable:

 

 

(a)

It is intended that each installment of the severance payments provided under
the Agreement shall be treated as a separate "payment" for purposes of Section
409A of the Internal Revenue Code ("Section 409A"). Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments except to the extent specifically permitted or required by Section
409A.

 

 

(b)

If, as of the date of the Executive's "separation from service" from the
Company, the Executive is not a "specified employee" (within the meaning of
Section 409A), then each installment of the severance payments shall be made on
the dates and terms set forth in the letter agreement.

 

 

(c)

If, as of the date of the Executive's "separation from service" from the
Company, the Executive is a "specified employee" (within the meaning of Section
409A), then:

 

 

(i)

Each installment of the severance payments due under the Agreement that, in
accordance  with the dates and terms set forth  herein, will in all
circumstances, regardless of when the Executive's separation from service
occurs, be paid within the short-term deferral period  (as defined under Section
409A) shall be treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-l(b)(4) to the maximum extent permissible under
Section 409A and shall be paid on the dates and terms set forth in the
Agreement; and

 

 

(ii)

Each installment of the severance payments due under the Agreement that is not
described in this Exhibit A, Section l(c)(i) and that would, absent this
subsection, be paid within the six-month period following the Executive's
"separation from service" from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if  earlier,
the Executive's death), with any such installments that are required to be
delayed being accumulated during the six-month  period and paid  in a lump sum
on the date that is six months and one day following the  Executive's separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments if
and to the maximum extent that that such installment is deemed to be paid under
a separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-l(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-l(b)(9)(iii) must be paid no later than the last day of the Executive's
second taxable year following the taxable year in which the separation from
service occurs.

 

ActiveUS 171347422

--------------------------------------------------------------------------------

 

2.The determination of whether and when the Executive's separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section
1.409A-l(h).  Solely for purposes of Section 2 of this Exhibit A, "Company"
shall include all persons with whom the Company would be considered a single
employer under Section 414(b) and 414(c) of the Code.

 

3.All reimbursements and in-kind benefits provided under the Agreement shall be
made or provided in accordance with the requirements of Section 409A to the
extent that such reimbursements or in-kind benefits are subject to Section 409A,
including, where applicable, the requirements that (i) any reimbursement is for
expenses incurred during the Executive's lifetime (or during a shorter period of
time specified in the Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to
reimbursement  is not subject to set off or liquidation or exchange for any
other benefit.

 

4.The Company makes no representation or warranty and shall have no liability to
the Executive or to any other person if any of the provisions of the Agreement
(including this Exhibit A) are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

 

5.The Agreement is intended to comply with, or be exempt from, Section 409A and
shall be interpreted accordingly .

 

 

 

 

 

 

[Remainder of page intentionally left blank.]

ActiveUS 171347422